Name: Commission Regulation (EEC) No 2176/92 of 30 July 1992 supplementing Annex A to Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibreflax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 217/70 Official Journal of the European Communities 31 . 7. 92 COMMISSION REGULATION (EEC) No 2176/92 of 30 July 1992 supplementing Annex A to Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibreflax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regulation (EEC) No 2057/92 (2), and in particular Article 4 (5) thereof, Whereas Annex A to Commission Regulation (EEC) No 1164/89 (3) contains a list of varieties of flax grown mainly for fibre in order to distinguish those varieties from those grown mainly for seed ; whereas, as a result of the use of new varieties of flax grown mainly for fibre, the said Annex should be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 The 'Argos', 'Bertelin', 'Evelin', 'Hermes' and 'Nike' varieties are hereby added to Annex A to Regulation (EEC) No 1164/89 . Article 2 This Regulation shall enter into force on 1 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. r For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 146, 4. 7. 1970 , p. 1 . (2) OJ No L 215, 30. 7 . 1992, p. 16 . 0 OJ No L 121 , 29. 4. 1989, p. 4.